 1                                                                                              JS-6
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
11   UNI-SPLENDOR CORP.,                            No. CV 16-9316 PA (SSx)
12                 Plaintiff,                       JUDGMENT
13          v.
14   REMINGTON DESIGNS, LLC,
15                 Defendant.
16
     REMINGTON DESIGNS, LLC,
17
                   Counterclaimant,
18
            v.
19
     UNI-SPLENDOR CORP.,
20
                   Counterdefendant.
21
22
23          In accordance with the Court’s July 27, 2017, October 25, 2017, November 7, 2017, and
24   October 23, 2018 Minute Orders, it is ORDERED, ADJUDGED, and DECREED that:
25          1.     Judgment is entered against defendants Remington Designs, LLC
26   (“Remington”) and Coffee Solutions, LLC (“Coffee Solutions”) and in favor of plaintiff
27   Uni-Splendor Corp. (“Uni-Splendor”) in the amount of $20,744,484.23; and
28   ....
 1          2.     Judgment is entered in favor of Uni-Splendor and against Remington and
 2   Coffee Solutions on Remington’s Counterclaim; and
 3          3.     The addition of Coffee Solutions to this Judgment is retroactive to November
 4   7, 2017, that date the Judgment was entered in this Court; and
 5          4.     Uni-Splendor is entitled to interest on the amount of the Judgment at the
 6   statutory rate pursuant to 28 U.S.C. § 1961(a); and
 7          5.     Uni-Splendor shall have its costs of suit.
 8
 9
      DATED: October 23, 2018                         ___________________________________
10                                                               Percy Anderson
                                                        UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   -2-
